Citation Nr: 0620398	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for status post retropubic prostatectomy with bilateral 
pelvic lymph node dissection with injury to the right 
obturator nerve.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

There is no evidence showing that the veteran's right 
obturator nerve injury sustained in September 2001 during a 
retropubic prostatectomy was the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care and medical or surgical 
treatment, or that the occurrence of the right obturator 
nerve injury was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for claimed injury to the right obturator nerve sustained 
during a September 2001 VAMC radical prostatectomy have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under certain circumstances, compensation may be paid for 
qualifying additional disability in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 
1151(a) (West 2002); 38 C.F.R. § 3.358(a) (2004).   

First, VA law provides, in pertinent part, that the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.358(c)(1) and (2).  Compensation is not payable 
for the continuation or natural progress of the disease or 
injuries for which the VA care or treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  Moreover, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. Id.    

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 
C.F.R. § 3.358(c)(4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Review of the record reveals that the veteran was diagnosed 
with adenocarcinoma of the prostrate and, after having 
alternative options discussed with him, elected to undergo a 
radical prostatectomy.  In August 2001, the veteran signed an 
informed consent form indicating he was informed of the risks 
and benefits of as well as the alternatives to the procedure.  
At the September 2001 prostatectomy, the veteran's right 
obturator nerve was partially transected during the removal 
of lymph nodes.  The veteran has since had difficulty with 
right leg ambulation, especially leg adduction, and 
experiences intermittent sharp inner thigh pain which 
increases with leg movement or any lower extremity activity.  

In a statement dated October 2002, a VA physician opined that 
the damage to the veteran's right obturator nerve was not due 
to lack of proper care by the VAMC and was necessary to 
remove all the prostrate cancer within the lymph nodes since 
the September 2001 operation report specially stated that 
"[i]n dissection all of the node packet off of the nerve, 
the obturator nerve was partially transected."

In this case, the Board finds no basis for awarding 
compensation under 38 U.S.C.A. § 1151 for the claimed injury 
to the right obturator nerve sustained during the September 
2001 VAMC radical prostatectomy.  There is simply no medical 
evidence or opinion that finds negligence or any kind of 
fault on VA's part in providing medical care with respect to 
the September 2001 procedure.  Rather, as indicated in the 
September 2001 report, the veteran's right obturator nerve 
was intentionally transected in order to dissect all of the 
cancerous lymph node, which was very adherent to the nerve at 
its medial attachments.  

Compensation is not payable for such necessary consequences 
of surgical treatment properly administered with the express 
consent of the veteran.  None of the evidence on record can 
be reasonably interpreted as assigning any fault or error on 
the part of VA in furnishing medical and surgical care during 
the procedure in question.  The Board finds that the post-
service medical record, as a whole, provides much evidence 
against this claim.  Thus, the Board finds that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151 for the claimed injury to the right 
obturator nerve sustained during the September 2001 VAMC 
radical prostatectomy.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated July 2002, as well as 
information provided in the June 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Although there 
was no notice specifically informing the veteran to submit 
all relevant evidence in his possession, see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 38 
U.S.C.A. § 1151, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against reopening the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records and Form DD 214.  The veteran 
submitted lay evidence in the form of personal statements.  
The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In this case, 
the RO has made all reasonable efforts to assist the 
appellant in the development of his claim.  While additional 
attempts to obtain information can always be undertaken, the 
veteran has made no showing or allegation of additional 
evidence.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for claimed 
injury to the right obturator nerve sustained during the 
September 2001 VAMC radical prostatectomy is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


